DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4–6 (plus new claims 13 and 14), in the reply filed on 4 February 2022 is acknowledged.
Claims 1–3 and 7–12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.

Claim Objections
Claims 4–6, 13, and 14 are objected to because of the following informalities:
Claim 4 recites “a first power rotated rotating sieve” (ln. 7), where “rotating” should be struck.
	Claim 13 recites the same, and should be amended in the same way.
Claims 5, 6, and 14 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Office has reviewed the subject matter of the elected claims and sought support for them in the submitted specification, and the claims originally filed in the first-filed parent application 12/577,483.
Claim 6 recites that “the second power rotated sieve is configured to be manually exchanged with the first power rotated sieve, without use of tools.” The Office does not see the term “tool” anywhere in the original disclosure, nor any details regarding the manner of exchanging, manual or otherwise, the power rotated sieves, and therefore, this limitation appears to be new matter.
Claim 14 recites, “wherein the first power rotated shredder and the second power rotated shredder are one and the same.” Ignoring the issues raised in the § 112, second paragraph, rejection below, to show this limitation, the original disclosure would have to show that the shredder was separable from the sieve, but the Office finds nothing of the sort in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4–6, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 4 is confusing and poorly drafted. Besides the issues explained below, the Office encourages Applicant to redraft the claim for resolve grammatical issues. For guidance, the Office understands that the claim is reciting the subject matter depicted in figs. 29, 29a, and 29b, and described at the top of page 23 of the submitted specification.
The claim is directed to a “device,” but the claim recites “a first power rotated sieve” (ln. 7) and “a second power rotated sieve, interchangeable with the first power rotated sieve” (ln. 10). The claim should be amended to reflect that it is directed to a system, because these elements are not necessarily fixed in the device. Applicant is claiming a device housing that may have one of the first or the second power rotated sieve, and not both. To have a device that selectively has a part of it removed (even if replaced) amounts to the removal of a structural feature and a limitation, which cannot pass in device claim.
The claim provides for “a first power rotated shredder,” which is only implied to be related to the first power rotated sieve, and “a second shredder element,” which is more clearly yet still implicitly related to the second power rotated sieve, and which features needlessly different nomenclature compared to the “first power rotated shredder.” These types of implications are inappropriate for a claim as they leave a reader guessing, and the claim should be amended to make the associates explicit.
The claim also recites “a first portion of the constituent components” and “a second portion of the constituent component,” which may lead a reader to believe that these components are treated by the first and second power rotated sieves sequentially, but which is incorrect. The Office guesses that correcting the issues highlighted above will resolve this confusing language.

Claim 14 recites, “wherein the first power rotated shredder and the second power rotated shredder are one and the same.” This language contradicts claim 4, since claim 4 specifies that there is a first and a second shredder element, and the disclosure is clear that the shredder and sieve are integral with one another. The Office has to decide whether to take claim 4’s language literally, or conclude that Applicant’s language of “one and the same” was an overly fanciful—and improper—way of conveying that the shredders were the same. The Office will understand the claim as suggested by the disclosure, but will mention another reference that teaches what is literally claimed.
Claims 5, 6, and 13 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply 
Claims 4, 5, 13, and 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Obersteiner et al. (US Pub. 2010/0050886).
Claim 4: Obersteiner discloses a device to separate comestibles into constituent components (title, “Juice Extractor”), comprising:
a housing (102, 112), including an inlet (114),
a first power rotated shredder (106) configured to shred into constituent components, comestibles delivered through the inlet (para. 19, “grating disk 106”),
a first power rotated sieve (108) configured to receive constituent components from the first power rotated shredder (evident from figs. 3a–4b), and to allow a first portion of the constituent components to pass through the first power rotated sieve (functionality inherent in filter sieve 108) into a reservoir (para. 19, “housing 102 has furthermore the function to receive the juice of fruits or vegetables that have been grated by the grating disk 106 and centrifuged and filtered by the filter sieve 108”),
a second power rotated sieve (para. 33 explains that “it is advantageous to provide various scraper elements or filter sieves 108 with various diameter or larger and smaller holes to have more or less pulp getting into the juice on the exterior of the filter sieve 108”), interchangeable with the first power rotated sieve (ibid.), the second power rotated sieve configured to receive constituent components from a second shredder element (para. 20 explains that the “grating disk 102 and the filter sieve 108 are integral,” meaning that replacing the sieve as per para. 33 would involve replacing the shredder or grating disk as well), and to allow a second portion of constituent components to pass through the second power rotated sieve into the reservoir (para. 33, “more or less pulp”),

Claim 5: Obersteiner discloses both the first power rotated sieve and the second power rotated sieve being frustum in form (see the embodiment shown in figs. 5a and 5b, which is compatible with the figs. 1–4b embodiment, including a frusto-conical filter sieve 208, where the teachings in para. 33 regarding providing various filter sieves 108 would apply equally to filter sieves 208).
Claim 13: Obersteiner discloses the first power rotated sieve being coaxial with, and coupled to, the first power rotated shredder (ascertainable from 106 and 108 in fig. 1a, as well as para. 20 (“middle axis”)).
Claim 14: Obersteiner discloses the first power rotated shredder and the second power rotated shredder being one and the same (see the claim interpretation in the § 112, second paragraph, rejection above; based on para. 33, the shredder element may stay the same).
Commentary: See Chen (US Pat. 5,669,289) for a similar apparatus with a shredder 2 and sieve 3, where the sieve alone can be changed (col. 2, lns. 34–36), while the shredder can stay literally one and the same, given that it is separable via cap 1 as shown in fig. 1.

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obersteiner as applied to claim 4 above, and further in view of Hsu (US Pat. 5,819,641).
Obersteiner does not discloses the second power rotated sieve configured to be manually exchanged with the first power rotated sieve, without use of tools.
However, Hsu discloses a similar apparatus with a power rotated sieve 223a configured to be manually exchanged without the use of tools (a kind of cap that attaches to a thread of 223a is shown in fig. 5, and col. 4, lns. 45–49, mentions “without having to use tools”).
It would have been obvious to one of ordinary skill in the art to connect the power rotated sieves of Obersteiner without tools, as taught by Hsu, to render removal and replacement of the sieve easy for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761